 
 
I 
111th CONGRESS
1st Session
H. R. 3197 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2009 
Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To direct the Secretary of Education to provide grants to local educational agencies to conduct demonstration projects to screen the blood pressure of children in kindergarten through grade 6. 
 
 
1.Short TitleThis Act may be cited as the Kids With Healthy Hearts Act of 2009. 
2.Demonstration Project for Hypertension Screening 
(a)In GeneralThe Secretary of Education shall provide a total of 5 grants to local educational agencies (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) to conduct demonstration projects to screen the blood pressure of children in kindergarten through grade 6 to identify those children with hypertension or early signs of hypertension. 
(b)Use of fundsTo receive a grant for a demonstration project under this section, an applicant shall certify to the Secretary the following: 
(1)The screening program will be voluntary. 
(2)Subject to parental permission, children participating in the program shall be screened every 6 months during the academic year under the supervision of a licensed school nurse. 
(3)When screening children, the applicant will use the most recent hypertension guidelines published by the National Heart, Lung, and Blood Institute. 
(4)One month after the initial screening, children who fall in the 95th percentile or above for students with high blood pressure will be screened again. 
(5)After a second screening, the applicant will provide the parents of those children who remain in the 95th percentile or above for students with high blood pressure the following: 
(A)A referral from a licensed school nurse to a health care provider that can consult with the parents about high blood pressure. 
(B)Written information provided by the Department of Health and Human Services regarding the risks of hypertension and how to implement lifestyle changes related to diet and exercise to improve overall health. 
(c)Selection of groups at high risk for hypertensionIn selecting grant recipients under this section, the Secretary shall give preference to at least one local educational agency with a high percentage of Native American, Latino, or African-American students. 
(d)EvaluationNot later than 1 year after the completion of the demonstration projects carried out under this Act, the Secretary shall submit to the Congress a report containing— 
(1)an evaluation of the success of the demonstration projects carried out under this Act; 
(2)information on the blood pressure information taken and the number of referrals made under subsection (b)(5)(A); and 
(3)for each local educational agency receiving a grant under this Act, specific educational recommendations for such agency in the areas of nutrition, physical activity, and overall health. 
(e)Authorization of appropriationsFor purposes of carrying out this Act, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2010, 2011, and 2012. 
 
